TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00865-CR


Lamar Lovett, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-10-904094, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N

		A jury convicted appellant Lamar Lovett of attempted capital murder, aggravated
assault with a deadly weapon, and two counts of aggravated sexual assault.  See Tex. Penal Code
Ann. §§ 19.03(a)(2), 22.02(b)(1), 22.021(a)(1)(A)(i) (West 2011).  The jury assessed punishment
at seventy years' imprisonment for attempted capital murder, twenty years' imprisonment for
aggravated assault with a deadly weapon, and fifty years' imprisonment for each count of aggravated
sexual assault.
		Appellant's court-appointed attorney has filed a motion to withdraw supported by
a brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements
of Anders v. California by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,
86-87 (1988).
		Appellant received a copy of counsel's brief and was advised of his right to examine
the appellate record and to file a pro se brief.  See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.
We have received two written responses from the appellant--a pro se brief and a supplemental
pro se brief.
		We have conducted an independent review of the record, including appellant counsel's
brief and appellant's written responses, and find no reversible error.  See Anders, 386 U.S. at 744;
Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  We
agree with counsel that the record presents no arguably meritorious grounds for review and the
appeal is frivolous.  The points of error raised in appellant's pro se briefs have no arguable merit.
See Garner, 300 S.W.3d at 766; Bledsoe, 178 S.W.3d at 827.
		Counsel's motion to withdraw is granted.  The judgment of conviction is affirmed.

						_______________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Affirmed
Filed:   August 1, 2012
Do Not Publish